                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                    v.                            CAUSE NO.: 1:15-CR-33-HAB

 KELLY CUSTER

                               OPINION AND ORDER

       On September 3, 2019, this Court sentenced Defendant Kelly Custer to 63 months

of imprisonment upon her conviction for conspiracy to commit wire fraud in violation of

18 U.S.C. § 1343. The Defendant has since written numerous letters to the Court [ECF

Nos. 249, 251, 252, 254]. Defendant’s husband has also submitted a letter [ECF No. 253].

As the Court stated previously in response to the Defendant’s letter of October 10, 2019

[ECF No. 249], Defendant has not identified any statutory or other legal source by which

she can obtain a new sentencing hearing [Opinion & Order, ECF No. 250].

       The essence of her complaints remains the same, as do the limitations on the

Court’s ability to modify her sentence. See 18 U.S.C. § 3582(c). Accordingly, for the

reasons stated in the Court’s previous order, the Court DENIES Defendant’s request for

a hearing and appointment of new counsel and DENIES Defendant’s request to postpone

the date by which she must surrender to the Bureau of Prisons as directed by the Bureau

of Prisons.

       SO ORDERED on October 21, 2019.

                                         s/ Holly A. Brady
                                        JUDGE HOLLY A. BRADY
                                        UNITED STATES DISTRICT COURT
